                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 1 of 18 Page ID #:3813


                                            Avi Burkwitz, Esq., Bar No.: 217225
                                       1    aburkwitz@pbbllp.com
                                            Ryan A. Graham, Esq., Bar No.: 310186
                                       2    rgraham@pbbllp.com
                                            PETERSON · BRADFORD · BURKWITZ
                                       3    100 North First Street, Suite 300
                                            Burbank, California 91502
                                       4    Tel .... 818.562.5800
                                            Fax.... 818.562.5810
                                       5
                                       6    Attorneys for Defendants,
                                            STEPHEN CAREY and MARAL HELWAJIAN
                                       7
                                       8
                                                                        UNITED STATES DISTRICT COURT
                                       9
                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                       10
                                       11
                                            LUCY ULIKHANOVA, et al.,                                     Case No. 2:17-CV-9193-FMO-E
PETERSON • BRADFORD • BURKWITZ




                                       12
                                                                      Plaintiffs,                        Hon. Fernando M. Olguin (Dist. Judge)
   100 North First Street, Suite 300




                                       13                                                                Hon. Charles F. Eick (Mag. Judge)
      Burbank, California 91502




                                                             v.
                                       14                                                                DEFENDANTS’ OPPOSITION TO
           818.562.5800




                                            COUNTY OF LOS ANGELES, et al.,                               PLAINTIFFS’ EX PARTE APPLICATION
                                       15                                                                TO EXPEDITE JUVENILE CASE FILE
                                                                      Defendants.                        PETITION [ECF NO. 105]
                                       16
                                                                                                         [Filed concurrently with Decl. of Ryan
                                       17                                                                Graham in Opposition]
                                       18                                                                Complaint Filed: December 28, 2017
                                                                                                         FAC Filed: April 19, 2018
                                       19                                                                SAC Filed: May 18, 2018
                                                                                                         TAC Filed: July 2, 2018
                                       20
                                                    Defendants Stephen Carey and Maral Helwajian (“Defendants”) hereby
                                       21
                                            submit their opposition to a document titled “PLAINTIFFS’ EX-PARTE REQUEST
                                       22
                                            FOR AN ORDER TO THE JUVENILE COURT TO ACT EXPEDITIOUSLY IN
                                       23
                                            DECIDING THE JANUARY 15, 2019, PLAINTIFFS’ REQUEST FOR
                                       24
                                            DISCLOSURE OF JUVENILE CASE RECORDS UNDER WIC 827 AND
                                       25
                                            PLAINTIFFS’ JOINDER IN THE DEFENDANTS’ IDENTICAL REQUEST
                                       26
                                            APPROVED ON JULY 16, 2018” (ECF No. 105).
                                       27
                                            ///
                                       28
                                                                                                     1
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 2 of 18 Page ID #:3814


                                       1                                              TABLE OF CONTENTS
                                       2    I.      INTRODUCTION ........................................................................................... 4
                                       3    II.     LEGAL STANDARD FOR EX PARTE RELIEF ....................................... 5
                                       4    III.    LEGAL BACKGROUND: SECTION 827 PETITIONS ............................ 5
                                       5            A.       Statutory definition of “juvenile case file.” ............................................ 5
                                       6            B.       Juvenile court procedures for processing section 827 petitions. ............ 6
                                       7    IV.     ARGUMENT ................................................................................................... 7
                                       8            A.       Plaintiffs have not met the standard for ex parte relief. .......................... 7
                                       9            B.       Granting ex parte relief, or the alternatively-requested relief, would
                                       10                    reward Plaintiffs’ gamesmanship. ......................................................... 10
                                       11                    1.        Plaintiffs persist in refusing to lay sufficient foundation for its
PETERSON • BRADFORD • BURKWITZ




                                       12                              requested relief............................................................................ 10
   100 North First Street, Suite 300




                                       13                    2.        Plaintiffs have used § 827 to delay making disclosures. ............ 10
      Burbank, California 91502




                                       14                    3.        Defendants have had to withdraw demands for production due to
           818.562.5800




                                       15                              Plaintiffs’ lack of an 827 order. .................................................. 11
                                       16                    4.        Plaintiffs’ gamesmanship in non-documentary discovery has
                                       17                              been substantial and intentional. ................................................. 11
                                       18           C.       On the merits, Plaintiffs’ requested relief is unwarranted. ................... 13
                                       19                    1.        Plaintiffs’ request is procedurally defective. .............................. 13
                                       20                    2.        Plaintiffs’ request is better-suited to the state courts, as a
                                       21                              practical matter. .......................................................................... 14
                                       22                    3.        Plaintiffs’ request needlessly entangles federal and state courts.
                                       23                              ..................................................................................................... 15
                                       24           D.       Plaintiffs continue to misrepresent events and facts. ............................ 15
                                       25   V.      Conclusion ...................................................................................................... 16
                                       26
                                       27
                                       28
                                                                                                           2
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 3 of 18 Page ID #:3815


                                       1                                          TABLE OF AUTHORITIES
                                       2    Cases (U.S. Supreme Court)
                                       3    United Mine Workers of Am. v. Gibbs,
                                       4       383 U.S. 715 (1966) ............................................................................................... 15
                                       5    Cases (Circuit Courts of Appeals)
                                       6    Manufactured Home Communities Inc. v. City of San Jose,
                                       7       420 F.3d 1022 (9th Cir. 2005) ............................................................................... 14
                                       8    Cases (U.S. District Courts)
                                       9    Mission Power Eng'g Co. v. Cont'l Cas. Co.,
                                       10      883 F. Supp. 488 (C.D. Cal. 1995) .................................................................. 4, 5, 7
                                       11   Cases (State Appellate)
PETERSON • BRADFORD • BURKWITZ




                                       12   In re Elijah S.,
   100 North First Street, Suite 300




                                       13      125 Cal. App. 4th 1532 (2005) .......................................................................... 6, 12
      Burbank, California 91502




                                       14   In re Keisha T.,
           818.562.5800




                                       15      38 Cal. App. 4th 220 (1995) ............................................................................ 14, 15
                                       16   In re Tiffany G.,
                                       17      29 Cal. App. 4th 443 (1994) .................................................................................... 6
                                       18   Statutes (State)
                                       19   Cal. Welfare & Institutions Code § 827(a)(3)(B) ........................................................ 6
                                       20   Cal. Welfare & Institutions Code § 827(a)(4) ............................................................. 6
                                       21   Court Rules
                                       22   California Rule of Court 5.552 ................................................................................ 6, 7
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                                        3
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 4 of 18 Page ID #:3816


                                       1                      MEMORANDUM OF POINTS AND AUTHORITIES
                                       2                                           I.       INTRODUCTION
                                       3            The requests for ex parte relief in this case continue without end. It is more
                                       4    likely than not that another will come soon. This time, Plaintiffs believe there is
                                       5    some exigent circumstances to have the court make an order to the dependency
                                       6    court, although—as will be shown below—this request is not well-taken.
                                       7            The Central District’s local rules, the Court’s standing order, and decisional
                                       8    authority—most notably Mission Power Eng'g Co. v. Cont'l Cas. Co., 883 F. Supp.
                                       9    488 (C.D. Cal. 1995)—provide that ex parte relief is limited to emergencies. Cases
                                       10   are commonly litigated to completion without a single ex parte filing. And for good
                                       11   reason—ex parte relief should be as rare as the emergencies that necessitate it. In
PETERSON • BRADFORD • BURKWITZ




                                       12   Mission Power, Judge Edwards put it bluntly: “It is rare that a lawyer's credibility is
   100 North First Street, Suite 300




                                       13   more on the line, more vulnerable, than when he or she has created this kind of
      Burbank, California 91502




                                       14   interruption[;] Lawyers must understand that filing an ex parte motion . . . is the
           818.562.5800




                                       15   forensic equivalent of standing in a crowded theater and shouting, ‘Fire!’ There had
                                       16   better be a fire.” Id. at 492 (emphasis added).
                                       17           Plaintiffs have now filed their fourth ex parte application within two weeks.
                                       18   See ECF Nos. 81 (clarification on MSJ order), 87 (disqualify Court as biased), 100
                                       19   (strike Defs.’ MSJ as late). In addition to meeting the substantive requirements for
                                       20   each type of relief in each of these filings, Plaintiffs must affirmatively explain why
                                       21   noticed motion procedures are inadequate to obtain that relief. When they fail to do
                                       22   so, as here, they should be held accountable for their serial, unnecessary disruptions.
                                       23           What could justify the need for serial ex parte relief? Today, as in the
                                       24   previous applications, Plaintiffs point to the upcoming summary judgment hearing
                                       25   on June 20, 2019. But the Court set the summary judgment deadline on November
                                       26   27, 2018. Ord. Entering Joint Stip. Extending Deadlines, ECF No. 70. Plaintiffs
                                       27   make no attempt to explain how they have been blindsided by an alleged emergency
                                       28   six months in the making.
                                                                                                     4
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 5 of 18 Page ID #:3817


                                       1             The particular relief sought by Plaintiffs is extraordinary. With respect to
                                       2    Plaintiffs’ petition for P.G.’s juvenile case file under California Welfare and
                                       3    Institutions Code section 827 (“section 827”), they ask the Court to admonish the
                                       4    California Superior Court, Los Angeles County, Juvenile Division (“juvenile court”)
                                       5    that it should hurry up. The legal grounds for the order sought by Plaintiffs is left to
                                       6    speculation, and seems based on nothing more than frenzied impatience as Plaintiffs
                                       7    realize—at the eleventh hour—that they have no legitimate method of citing to the
                                       8    most important documents in this case.
                                       9             As discussed at length below, Plaintiffs should have filed their petition in
                                       10   March 2018, when they promised the Court they would—not January 2019, after a
                                       11   series of discovery disputes with Defendants (current and former). Defendants
PETERSON • BRADFORD • BURKWITZ




                                       12   categorically oppose any order directed at the juvenile court. For these and other
   100 North First Street, Suite 300




                                       13   reasons, discussed below, the application is baseless and should be denied.
      Burbank, California 91502




                                       14                    II.      LEGAL STANDARD FOR EX PARTE RELIEF
           818.562.5800




                                       15            “An ex parte motion should never be submitted by itself,” but should also
                                       16   include a related noticed motion. Mission Power, 883 F. Supp. at 492. With respect
                                       17   to the merits, Mission Power counsels that (1) an ex parte applicant’s evidence
                                       18   “must show that the moving party's cause will be irreparably prejudiced if the
                                       19   underlying motion is heard according to regular noticed motion procedures” and (2)
                                       20   “it must be established that the moving party is without fault in creating the crisis
                                       21   that requires ex parte relief, or that the crisis occurred as a result of excusable
                                       22   neglect.” Id. at 492.
                                       23                III.      LEGAL BACKGROUND: SECTION 827 PETITIONS
                                       24       A.       Statutory definition of “juvenile case file.”
                                       25            The present application concerns the juvenile case file of P.G. The term
                                       26   “juvenile case file,” as defined and used in section 827, covers any documents filed
                                       27
                                       28
                                                                                                     5
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 6 of 18 Page ID #:3818


                                       1    in a juvenile court case, § 827(e) 1, and “a wide range of records, including agency
                                       2    files where no juvenile court proceedings have been instituted and the matter is
                                       3    handled informally,” In re Elijah S., 125 Cal. App. 4th 1532, 1552 (2005).
                                       4    Agencies, such as DCFS, may not disseminate juvenile case files in their possession
                                       5    outside of the 827 petition procedures. See § 827(a)(3)(B); accord In re Tiffany G.,
                                       6    29 Cal. App. 4th 443, 450 (1994). A juvenile case file can only be released to the
                                       7    public “pursuant to an order by the juvenile court after a petition has been filed and
                                       8    interested parties have been afforded an opportunity to file an objection” (“827
                                       9    order” and “827 petition”). § 827(a)(2)(A).
                                       10              Some persons intimately associated with juvenile proceedings have an
                                       11   automatic right to access juvenile case files outside of the 827 process—such as
PETERSON • BRADFORD • BURKWITZ




                                       12   court personnel, parents, or certain school officials. § 827(a)(1). However, the
   100 North First Street, Suite 300




                                       13   automatic right afforded to this preferred group is limited to access—and does not
      Burbank, California 91502




                                       14   include dissemination. In re Tiffany G., 29 Cal. App. 4th at 450–51 (“While [a
           818.562.5800




                                       15   parent] has access to the juvenile court's records, to allow her to disseminate them to
                                       16   anyone she pleases would stand the confidentiality principle on its head.”).
                                       17              As especially relevant here, juvenile case file documents “may not be made as
                                       18   an attachment to any other documents without the prior approval of the presiding
                                       19   judge of the juvenile court.” § 827(a)(4).
                                       20         B.      Juvenile court procedures for processing section 827 petitions.
                                       21              California Rule of Court No. 5.552 sets forth, in broad terms, the juvenile
                                       22   court’s procedures for processing 827 petitions. First, the juvenile court must
                                       23   determine whether the petitioning party has shown good cause for the records
                                       24   requested. Cal. Rule. Ct. 5.552(d)(1). “Prior to the release of the juvenile case file or
                                       25   any portion thereof, the court shall afford due process, including a notice of and an
                                       26   opportunity to file an objection to the release of the record or report to all interested
                                       27
                                            1
                                       28       All subsequent citations to “827” are to California Welfare and Institutions Code section 827.
                                                                                                     6
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 7 of 18 Page ID #:3819


                                       1    parties.” Cal. Welf. & Inst. Code § 827(a)(3)(B). Consequently, if the 827 petitioner
                                       2    shows good cause, the juvenile court clerk issues notice to interested parties, which
                                       3    includes a blank objection form. Cal. Rule. Ct. 5.552(d)(2), (c)(1).
                                       4             After notice is sent to involved parties, the juvenile court must “conduct an in
                                       5    camera review of the juvenile case file and [of] any objections.” Cal. Rule Ct.
                                       6    5.552(d)(3). The petitioner must show, by a preponderance of the evidence, “that the
                                       7    records requested are necessary and have substantial relevance to the legitimate
                                       8    need of the petitioner.” Cal. Rule Ct. 5.552(d)(6). In deciding the petition, the
                                       9    juvenile court must balance the interests of (1) the petitioner, (2) the child, (3) the
                                       10   other parties to the juvenile proceedings, and (4) the public. Cal. Rule Ct.
                                       11   5.552(d)(4). Balancing these interests, the juvenile court must come to the
PETERSON • BRADFORD • BURKWITZ




                                       12   conclusion that “the need for discovery outweighs the policy considerations favoring
   100 North First Street, Suite 300




                                       13   confidentiality of juvenile case files.” Cal. Rule Ct. 5.552(d)(5).
      Burbank, California 91502




                                       14            If the juvenile court grants the petition, it “must make appropriate orders,
           818.562.5800




                                       15   specifying the information to be disclosed and the procedure for providing access to
                                       16   it,” Cal. Rule Ct. 5.552(d)(7)—i.e., an “827 order.” See, e.g., ECF No. 63-1; ECF
                                       17   No. 78-2. In the resulting 827 order, the juvenile court also “may issue protective
                                       18   orders to accompany authorized disclosure, discovery, or access.” Cal. Rule Ct.
                                       19   5.552(d)(7), (8). 2
                                       20                                              IV.     ARGUMENT
                                       21       A.       Plaintiffs have not met the standard for ex parte relief.
                                       22            Plaintiffs make attempt to seriously justify their claim to require relief on an
                                       23   ex parte basis. Preliminarily, they have not attached a regularly noticed motion.
                                       24   Mission Power, 883 F. Supp. at 492.
                                       25
                                            2
                                                For example, Defendants’ 827 orders admonish Defendants’ counsel that the recrds may only
                                       26       be used for purposes of this civil action, and may be distributed to the other parties, their
                                       27       counsel, expert witnesses, and insurance carriers—but nobody else. E.g., ECF No. 63-1 ¶¶ 3–
                                                5. Defendants are also admonished that, if the documents need to be filed, they should be filed
                                       28       under seal. Id. at ¶ 3.
                                                                                                     7
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 8 of 18 Page ID #:3820


                                       1            (1.) Regarding the first Mission Power consideration (prejudice), no
                                       2    irreparable prejudice would be suffered by hearing Plaintiffs’ request for relief
                                       3    according to regular noticed motion procedures. Defendants do not dispute that
                                       4    P.G.’s juvenile case file records are critical to this litigation—the parties have
                                       5    always acknowledged this. The parties sought numerous adjustments to the Court’s
                                       6    scheduling order because, in part, these records were not available due to the
                                       7    pending nature of Defendants’ 827 petition. Joint Stip to Cont. Discovery Cutoff ¶ 5,
                                       8    ECF No. 63; Joint Stip. to Cont. Mediation Cutoff, at 2:23–24, ECF No. 67; Joint
                                       9    Stip. to Cont. All Deadlines, at 2:27–3:10, ECF No. 69. The critical importance of
                                       10   these records is no surprise to anyone—least of all the party who carries the burden
                                       11   at trial. But now, Plaintiffs claim they require ex parte relief in order to have the
PETERSON • BRADFORD • BURKWITZ




                                       12   records in time for the hearings on June 20, 2019 (summary judgment and
   100 North First Street, Suite 300




                                       13   reconsideration). App. 2:18–21. But Plaintiffs have already filed their summary
      Burbank, California 91502




                                       14   judgment motion and their motion for reconsideration without any evidentiary
           818.562.5800




                                       15   support from P.G.’s juvenile case file. Defendants have already opposed the motion
                                       16   for reconsideration. ECF No. 104. Supplemental memoranda in support of summary
                                       17   judgment are due June 6, 2019. The prejudice has already been suffered, and is
                                       18   already irreparable. This application is too little, too late.
                                       19           (2.) Plaintiffs’ request for ex parte relief also fails on Mission Power’s second
                                       20   consideration (fault/excusable neglect). Plaintiffs, respectfully, can only blame
                                       21   themselves for their inability to P.G.’s juvenile case records because they failed to
                                       22   file an 827 petition for almost a year, as discussed below. Whatever the merits of
                                       23   their request, Plaintiffs do not deserve any relief on an ex parte basis that would
                                       24   forgive—or worse, reward—their dramatic lack of diligence, their delay, and their
                                       25   deceit vis-à-vis the progress of their 827 petition.
                                       26           In the parties’ Joint Rule 26(f) Report, filed on April 5, 2018 (ECF No. 17),
                                       27   the parties informed the Court that a significant amount of evidence and discovery
                                       28   in this case would come from P.G.’s juvenile case file. Order on Defs.’ App. to File
                                                                                                     8
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                             Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 9 of 18 Page ID #:3821


                                       1    Under Seal ¶ 2, ECF No. 84. Pursuant to California Welfare and Institutions Code
                                       2    section 827, the parties are required to obtain an order from the juvenile court before
                                       3    using these critical records in this litigation. Id. at ¶ 3. Defendants filed their petition
                                       4    on March 7, 2018, which was granted in full by January 4, 2019. Id. at ¶ 5.
                                       5    Consistent with the juvenile court’s orders, Defendants sought leave of court to file
                                       6    the records under seal in support of their summary judgment motion—which the
                                       7    Court permitted. Id. at ¶ 9. Those records were filed under seal, pursuant to the
                                       8    Court’s order. See ECF Nos. 90 through 90-19.
                                       9            While the records are equally important to both parties, only Plaintiffs find
                                       10   themselves facing summary judgment without an 827 order. Defendants have had no
                                       11   difficulties securing the necessary documents to litigate this case in the time the
PETERSON • BRADFORD • BURKWITZ




                                       12   Court has given the parties—Plaintiffs make no attempt explain their inability to do
   100 North First Street, Suite 300




                                       13   the same.
      Burbank, California 91502




                                       14           Moreover, Plaintiffs have deceived the Court and Defendants throughout this
           818.562.5800




                                       15   case regarding the progress of the 827 petition. In the April 2018 Joint Rule 26(f)
                                       16   Report, the parties “jointly request[ed] the scheduling conference be continued” for
                                       17   approximately 120 days, in part, to “give Plaintiffs time to file their petition for
                                       18   disclosure of Plaintiff P.G.’s juvenile case file.” Joint Rule 26(f) Report, 14:2–8,
                                       19   ECF No. 17 (emphasis added). On September 4, 2018, the parties reaffirmed that
                                       20   “the ability to use documents from the juvenile case file is necessary for a full
                                       21   presentation of the claims and defenses in issue.” Joint Stip. to Cont. Discovery
                                       22   Cutoff ¶ 5, ECF No. 63. On September 24, 2018, Plaintiffs’ counsel stated she
                                       23   would “work on [an 827 order] this week.” ECF No. 78-3, 006 (letter describing 827
                                       24   dispute filed in support of application for leave to file juvenile case file under seal).
                                       25   Nevertheless, Plaintiffs had made no progress in doing so even in October 2018.
                                       26   Joint Stip. to Cont. Mediation Cutoff, 3:1–4, ECF No. 67.
                                       27           Now they claim they ultimately filed their petition in January 2019, without
                                       28   any explanation—or even any evidence suggesting they actually did so.
                                                                                                     9
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 10 of 18 Page ID #:3822


                                       1        B.        Granting ex parte relief, or the alternatively-requested relief, would
                                       2                  reward Plaintiffs’ gamesmanship.
                                       3             Plaintiffs request, alternatively, the Court “continue the June 20, 2019[]
                                       4    hearing and its decision on these motions until the juvenile court decides on the
                                       5    Plaintiffs’ pending applications for access to the confidential records.” App. 8:1–5.
                                       6    As discussed below, Plaintiffs purposely refused to pursue an 827 order and used
                                       7    their lack of an 827 order to their strategic advantage throughout this litigation.
                                       8    Plaintiffs have attempted to evade discovery throughout this action, and their lack of
                                       9    an 827 order has been their primary tool of abuse. Granting ex parte relief, or the
                                       10   alternative request to delay summary judgment, would reward this type of behavior
                                       11   and warrants denial of the application outright.
PETERSON • BRADFORD • BURKWITZ




                                       12            1.      Plaintiffs persist in refusing to lay sufficient foundation for its
   100 North First Street, Suite 300




                                       13                    requested relief.
      Burbank, California 91502




                                       14            While this Court has regrettably been briefed on 827 petitions for over a year,
           818.562.5800




                                       15   Plaintiffs also claim that they filed a “joinder”—presumably one of the “pending
                                       16   applications” that Plaintiffs would request the Court delay summary judgment
                                       17   waiting for the juvenile court to decide. Plaintiffs make no serious attempt to explain
                                       18   what a “joinder” is. Defendants submit the Court should not be subjugating this
                                       19   proceeding to some exotic type of juvenile court proceeding that Plaintiffs refuse to
                                       20   even explain.
                                       21            2.      Plaintiffs have used § 827 to delay making disclosures.
                                       22            In the April 5, 2018 Joint Rule 26(f) Report, the parties agreed to delay
                                       23   making initial disclosures until obtaining P.G.’s juvenile case file. Joint Rule 26(f)
                                       24   Report, 14:5–8, ECF No. 17.
                                       25            Defendants followed this plan. When the first portion of Defendants’ 827
                                       26   petition was granted in July 2018, Defendants made their initial disclosures several
                                       27   weeks later, in August 2018. Declaration of Ryan A. Graham, Esq. in Opposition to
                                       28   Plaintiffs’ Ex Parte Application to Expedite Juvenile Case File Processing [ECF
                                                                                                    10
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 11 of 18 Page ID #:3823


                                       1    No. 105] (“Graham Declaration”) ¶ 3. Defendants served a copy of the documents
                                       2    on CD on August 7, 2018. Id. at ¶ 4, Ex. 1. When Defendants received the second
                                       3    batch of juvenile case file records in late February 2019, they promptly disclosed
                                       4    those records to Plaintiffs on March 1, 2019. Graham Decl. ¶ 7; accord ECF No.
                                       5    78-5, at 018 (Defs.’ Supp. Disclosures).
                                       6            Plaintiffs completely abandoned the plan. By refusing to actually file an 827
                                       7    petition, the event triggering the obligation to make disclosures never happened to
                                       8    Plaintiffs. Consequently, they were able to delay making initial disclosures until the
                                       9    eve of the discovery cutoff, which they did. Graham Decl. ¶ 6, Ex. 2 (Pls. delayed
                                       10   disclosures until March 2019); ECF No. 70 ¶(b) (discovery cutoff April 2019).
                                       11   Within Plaintiffs’ disclosures, they do not even mention P.G.’s juvenile case file.
PETERSON • BRADFORD • BURKWITZ




                                       12   Graham Decl., Exs. 2, 3.
   100 North First Street, Suite 300




                                       13           3.       Defendants have had to withdraw demands for production due to
      Burbank, California 91502




                                       14                    Plaintiffs’ lack of an 827 order.
           818.562.5800




                                       15            After Defendants disclosed the first batch of juvenile case file records, they
                                       16   propounded written discovery on Plaintiffs, including a demand for production of
                                       17   documents. Graham Decl. ¶ 5, Ex. 5. Specifically, Demand No. 2 asked Plaintiffs to
                                       18   produce P.G.’s juvenile case file. Graham Decl. ¶ 5, Ex. 5, at 002. However,
                                       19   Defendants withdrew Demand No. 2 when they learned Plaintiffs did not have an
                                       20   827 order. ECF No. 78-3, at 007, ¶ 1 (Sept. 2018 email from Graham to Serobian, “I
                                       21   don’t want our discovery request to create a dispute where we’ve asked you to
                                       22   produce something you can’t[,] [i]f you do not have an order permitting Plaintiffs to
                                       23   disseminate the records in this litigation, please consider [RFP] No. 2 . . .
                                       24   withdrawn”).
                                       25           4.       Plaintiffs’ gamesmanship in non-documentary discovery has been
                                       26                    substantial and intentional.
                                       27           While the lack of an 827 order precluded Plaintiffs from producing P.G.’s
                                       28   juvenile case file, it did not preclude Plaintiffs from answering interrogatories or
                                                                                                    11
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 12 of 18 Page ID #:3824


                                       1    making admissions.
                                       2            When Plaintiffs missed the deadlines to respond to Defendants’ first round of
                                       3    discovery, Plaintiffs initially claimed that the Court’s order continuing the discovery
                                       4    cut-off extended the discovery response deadlines. Graham Decl. ¶ 8, Ex. 6, at 006
                                       5    (“I understood our stipulation for discovery extension to apply to all pending
                                       6    requests.”). Plaintiffs persevered in this belief, over email (id. at ¶ 8), via telephone
                                       7    (id. at ¶ 9), and in person—until Defendants’ counsel handed paper copies of Rule
                                       8    33, Rule 34, and Rule 36 to Plaintiffs’ counsel when meeting to confer on an
                                       9    anticipated motion to compel (id. at ¶ 10, ex. 10).
                                       10           During the meeting, on November 9, 2018, Plaintiffs’ counsel suddenly
                                       11   abandoned the parties’ previously mutual understanding that section 827 applied to
PETERSON • BRADFORD • BURKWITZ




                                       12   DCFS’ internal agency files. Graham Decl. ¶ 10. Defendants’ counsel showed a
   100 North First Street, Suite 300




                                       13   case to Plaintiffs’ counsel in order to persuade her to return to their previous
      Burbank, California 91502




                                       14   understanding: In re Elijah S., 125 Cal. App. 4th 1532 (2005). Graham Decl. ¶¶ 10–
           818.562.5800




                                       15   11, Ex. 7 (Westlaw history). Plaintiffs claimed that section 827 could categorically
                                       16   not apply to DCFS records because In re Elijah S. is from 2005 and because it is
                                       17   only an appellate case. Graham Decl. ¶ 11. Despite this behavior, Defendants agreed
                                       18   to let the issue go if Plaintiffs would provide discovery responses and agree to seek
                                       19   an extension of deadline from the Court. Graham Decl. ¶ 11.
                                       20           Weeks later, Plaintiffs reversed positions yet again in their discovery
                                       21   responses, using section 827 as a discovery objection in their most shameless
                                       22   attempt to subvert discovery yet. Before the Court dismissed the judicial deception
                                       23   claims, the most critical facts in this case related to the contents (and alleged
                                       24   omissions) of the warrant application. For example, Plaintiffs claimed that the
                                       25   warrant application “failed to disclose to the juvenile court that . . . “[Brian Garcia]
                                       26   had monitored visits which he failed to exercise.” Third Amended Complaint,
                                       27   46:15–21, ECF No. 39. As the Court now knows, the warrant application very
                                       28   clearly states that “Brian Garcia, does not reside in the home; there is a Family Law
                                                                                                    12
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 13 of 18 Page ID #:3825


                                       1    order that grants the father monitored visits.” ECF No. 90-3, at COLA_000037.
                                       2    Naturally, Defendants propounded a request that Plaintiffs admit that the warrant
                                       3    application contains such a statement. Graham Decl., ¶ 12, Ex. 4, at 010. In
                                       4    response, Plaintiffs answered that they “do[] not have authority to discuss the
                                       5    content of confidential juvenile case file under Welfare and Institutions Code
                                       6    section 827.” Id. While this would have become subject of a discovery motion, the
                                       7    Court dismissed the County—who had propounded such discovery—before a
                                       8    motion could be taken. See ECF No. 78-3, at 003. They nevertheless re-asserted the
                                       9    identical objections in response to additional discovery propounded on behalf of
                                       10   Defendants Carey and Helwajian. Graham Decl. ¶ 15, Ex. 10.
                                       11            Section 827 concerns documents in juvenile case files—not “authority” to
PETERSON • BRADFORD • BURKWITZ




                                       12   make admissions. In any case, Defendants had sent the warrant application to
   100 North First Street, Suite 300




                                       13   Plaintiffs lawfully under the terms of Defendants’ 827 orders. Now, Plaintiffs freely
      Burbank, California 91502




                                       14   admit they actually received the records in June 2018, app. 5:25, months before they
           818.562.5800




                                       15   used section 827 as a shield to avoid discovery. In other words, Plaintiffs used
                                       16   section 827 as a justification to refuse to admit that a document contained a
                                       17   simple sentence, even though they possessed that very document from two sources,
                                       18   one of which was pursuant to section 827 itself. Plaintiffs attempt to hide behind
                                       19   section 827 is a flagrant attempt to leverage their putative inability to use or access
                                       20   the juvenile case file to stonewall legitimate discovery. While Defendants made a
                                       21   strategic decision to forego motions to compel—Plaintiffs should not be rewarded
                                       22   now for such tactics by delaying summary judgment.
                                       23       C.        On the merits, Plaintiffs’ requested relief is unwarranted.
                                       24            1.      Plaintiffs’ request is procedurally defective.
                                       25            (a.) Plaintiffs seek an order directed at the juvenile court; consequently, the
                                       26   juvenile court should have received notice so that it could have opposed this request
                                       27   for relief. Plaintiffs have not done so. Plaintiffs have put the Court in the awkward
                                       28   position of deciding the rights and obligations of an entity—indeed, another court—
                                                                                                    13
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 14 of 18 Page ID #:3826


                                       1    who is not represented in this proceeding. The Court should refrain from such
                                       2    drastic remedies without observing the fundamental protections of procedural due
                                       3    process.
                                       4            (b.) Plaintiffs seem to seek a discovery order insofar as they are attempting to
                                       5    leverage the Court’s power to compel the production of documents. Consequently,
                                       6    the application should be directed to the magistrate judge and there should have
                                       7    been a joint stipulation filed pursuant to Local Rule 37-1. The Court should not
                                       8    reward Plaintiffs’ now-routine refusal to follow the local rules.
                                       9            (c.) Plaintiffs’ remedy is vague, and it is unclear how it would redress the
                                       10   injury Plaintiffs claim to suffer. Plaintiffs claim to need records by June 20, but only
                                       11   ask the Court to order the juvenile court “to act expeditiously.” App. 4:9. The Court
PETERSON • BRADFORD • BURKWITZ




                                       12   should refrain from issuing such speculative orders.
   100 North First Street, Suite 300




                                       13           2.       Plaintiffs’ request is better-suited to the state courts, as a practical
      Burbank, California 91502




                                       14                    matter.
           818.562.5800




                                       15           (a.) Plaintiffs are not limited to seeking relief in the federal forum. Notably,
                                       16   827 petitions trigger “a special proceeding on a collateral matter.” In re Keisha T.,
                                       17   38 Cal. App. 4th 220, 229 (1995) (citing Cal. Civ. Proc. Code §§ 21, 23). 3 The
                                       18   juvenile court accepts filings and can even hold hearings in special proceedings on
                                       19   827 petitions. Plaintiffs contend to have an 827 petition pending in the juvenile
                                       20   court. Consequently, they have a forum—the juvenile court—that is ready and
                                       21   willing to hear any request to expedite its processes.
                                       22           (b.) As discussed in Part III.B., supra, the decisional process of the juvenile
                                       23   court on an 827 petition is a complex one. Given that juvenile/family law is the
                                       24   exclusive province of the state courts, the Court may not have the same familiarity
                                       25
                                       26   3
                                             While the California Civil Code nominally distinguishes between a “special proceeding” and an
                                       27   “action,” there is no appreciable difference between the two. For example, there is no distinction
                                            between actions and special proceedings for purposes of res judicata. Manufactured Home
                                       28   Communities Inc. v. City of San Jose, 420 F.3d 1022, 1031 n.12 (9th Cir. 2005).
                                                                                                    14
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 15 of 18 Page ID #:3827


                                       1    with these issues as the juvenile court. While the Court is certainly capable of
                                       2    becoming sufficiently familiar to decide the issues, it would be unnecessary for the
                                       3    Court to use its time to do so—when the juvenile court is ready and waiting.
                                       4             (c.) In the unlikely event that the juvenile court denies Plaintiffs’ 827 petition,
                                       5    California’s appellate courts should be given the opportunity to correct the error. In
                                       6    re Keisha T., 38 Cal. App. 4th at 229 (“an order granting a petition under section
                                       7    827 is appealable as a final judgment in a special proceeding even absent a final
                                       8    decision as to which portions of the juvenile court records will be released”).
                                       9             3.      Plaintiffs’ request needlessly entangles federal and state courts.
                                       10            “Needless decisions of state law should be avoided both as a matter of comity
                                       11   and to promote justice between the parties, by procuring for them a surer-footed
PETERSON • BRADFORD • BURKWITZ




                                       12   reading of applicable law.” United Mine Workers of Am. v. Gibbs, 383 U.S. 715,
   100 North First Street, Suite 300




                                       13   726 (1966). As discussed above, there is no need for Plaintiffs to seek relief here.
      Burbank, California 91502




                                       14   Despite this, Plaintiffs invite the Court to make a dramatic entrée into an ongoing
           818.562.5800




                                       15   state proceeding that is not necessary for any reason and that the applicable law
                                       16   counsels should be determined by the juvenile court.
                                       17       D.        Plaintiffs continue to misrepresent events and facts.
                                       18            (1.) Plaintiffs claim that “[o]n or about November 9, 2018, at the [offices of
                                       19   defense counsel], . . . Ryan A. Graham provided ‘the entire record from the
                                       20   dependency court file’ on a Compact Disk to the undersigned attorney Liana
                                       21   Serobian.” App. 5:11–19. Plaintiffs’ counsel also swears to this fact under penalty
                                       22   of perjury. Declaration of Liana Serbian in Support of the Plaintiffs’ Ex-Parte
                                       23   Request for Order to the Juvenile Court ¶ 5, ECF No. 105-1.
                                       24            This is completely false. The purpose of the November 9, 2018 meeting was
                                       25   to confer on a then-anticipated motion to compel. Graham Decl. ¶ 8–10. Ex. 6 (Rule
                                       26   37 letter). The records were disclosed via postal mail on August 7, 2018. Graham
                                       27   Decl. ¶¶ 3–4, Ex. 1 (letter accompanying Rule 26 disclosures); ECF No. 78-5, at 006
                                       28   (Rule 26 disclosures, proof of service).
                                                                                                    15
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 16 of 18 Page ID #:3828


                                       1            Defendants note this is the second time Plaintiffs’ counsel has filed
                                       2    misleading statements under penalty of perjury about her interactions with Defense
                                       3    counsel. See Defs.’ Opp. to Pls. Ex Parte (ECF No. 81), 2:1–14, ECF No. 85.
                                       4            (2.) Plaintiffs claim the juvenile court “completed the tenuous task of
                                       5    approving, redacting, and providing to the Defendants’ counsel in only about four
                                       6    months the entire juvenile record that is over 1,300 pages long.” App. 5:1–4.
                                       7            This makes several misleading assumptions. While the juvenile court did
                                       8    release 1,300 pages by July 2018—the remaining 1,777 pages were not available
                                       9    until late February, 2019. Graham Decl. ¶ 7. The juvenile court processed
                                       10   Defendants’ petition in two phases—juvenile court records, following by DCFS
                                       11   records. The juvenile court may process Plaintiffs’ petition in two phases, but it
PETERSON • BRADFORD • BURKWITZ




                                       12   might not. To the extent that Plaintiffs insist it would be reasonable to grant the
   100 North First Street, Suite 300




                                       13   requested relief because the juvenile court is taking longer than it did with respect to
      Burbank, California 91502




                                       14   Defendants’ petition, the comparison is flawed insofar as there is no reason to think
           818.562.5800




                                       15   that Plaintiffs will not receive their records on a schedule that is loosely analogous
                                       16   to Defendants’ petition in the long run.
                                       17                                            V.       CONCLUSION
                                       18           This motion is yet another make-work exercise for the Court and Defendants,
                                       19   and Defendants’ request that it be denied as such.
                                       20    DATED: June 6, 2019                                    PETERSON · BRADFORD · BURKWITZ
                                       21
                                       22                                                           By: /s/ Ryan A. Graham, Esq.
                                       23                                                               Avi Burkwitz, Esq.
                                                                                                        Ryan A. Graham, Esq.
                                       24                                                               Attorneys for Defendants
                                       25                                                               STEVE CAREY, and
                                                                                                        MARAL HELWAJIAN
                                       26
                                       27
                                       28
                                                                                                    16
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 17 of 18 Page ID #:3829


                                       1                                            PROOF OF SERVICE
                                       2    STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                       3            I am employed in the County of Los Angeles, State of California. I am over
                                       4    the age of 18 and not a party to the within action; my business address is 100 North
                                       5    First Street, Suite 300, Burbank, California 91502.
                                       6            On June 6, 2019, I served the foregoing document described as:
                                                    DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION TO
                                       7                  EXPEDITE JUVENILE CASE FILE PETITION [ECF NO. 105]
                                       8    on interested parties in this action by placing a true and correct copy thereof
                                       9    enclosed in a sealed envelope addressed as follows:
                                       10                                  SEE ATTACHED MAILING LIST
                                       11          BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
                                                    document(s) with the Clerk of the Court by using the CM/ECF system.
PETERSON • BRADFORD • BURKWITZ




                                       12           Participants in this case who are registered CM/ECF users will be served by
                                                    the CM/ECF system. Participants in this case who are not registered CM/ECF
   100 North First Street, Suite 300




                                       13           users will be served by mail or by other means permitted by the court rules.
      Burbank, California 91502




                                       14
           818.562.5800




                                                   FEDERAL: I declare under penalty of perjury under the laws of the United
                                                    States of America that the foregoing is true and correct and that I am
                                       15           employed in the office of a member of the bar of this Court at whose direction
                                                    the service was made.
                                       16
                                       17           Executed on June 6, 2019, at Burbank, California.
                                       18                                                                /s/ Lilliana Rosales
                                       19                                                                Lilliana Rosales
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                                    17
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
                          Case 2:17-cv-09193-FMO-E Document 108 Filed 06/06/19 Page 18 of 18 Page ID #:3830


                                       1                                                 SERVICE LIST
                                       2     RE:       Ulikhanova, Lucy v. County of Los Angeles
                                       3               Case           2:17-CV-9193-FMO-E
                                                       No.:
                                       4
                                       5     Liana Serobian, Esq.
                                       6     Serobian Law, Inc.
                                             100 North Brand Blvd., Suite 600
                                       7     Glendale, CA 91203
                                       8     Tele: (818) 539-2249
                                             L.Serobian@yahoo.com
                                       9
                                       10    Attorney for Plaintiffs
                                             Lucy Ulikhanova and
                                       11    P.G., a Minor
PETERSON • BRADFORD • BURKWITZ




                                       12
   100 North First Street, Suite 300




                                       13
      Burbank, California 91502




                                       14
           818.562.5800




                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
                                                                                                    18
                                                           DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EX PARTE APPLICATION [ECF NO 105]
                                                                                                       Case No. 2:17-CV-9193-FMO-E
                                            N:\files\2003-Ulikhanova (COLA)\Pleadings\Opp_Ex_Parte_827\Opp_827 (MPAs).docx
